                 Case: 1:19-cv-05312 Document #: 28 Filed: 01/27/20 Page 1 of 1 PageID #:106
                 U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good standing of this
Court’s general bar or be granted leave to appear pro hac vice as provided for by Local Rules 83.12 through
83.14.

In the Matter of Young v. City of Chicago, et al.                    Case Number:     19 C 5312




AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
(In the space below, enter the name of the party or parties being represented)
City of Chicago




NAME (Type or print)
Caroline Fronczak
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
             s/Caroline Fronczak
FIRM

City of Chicago Department of Law
STREET ADDRESS            30 N. LaSalle Street, Suite 900

CITY/STATE/ZIP
Chicago, Illinois 60602
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)            6284817            TELEPHONE NUMBER     312-744-5216


ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE? (Enter “Y” or “N”) N


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE? (Enter “Y” or “N”) N


ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR? (Enter “Y” or “N”) Y


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY? (Enter “Y” or “N”) Y


IF THIS IS A CRIMINAL CASE, USE AN “X” TO DESCRIBE YOUR STATUS IN THIS CASE.

RETAINED COUNSEL                                  APPOINTED COUNSEL
